DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 19 is objected to because of the following informalities:  line 3, “between the angle s corresponding…” has a space between “angle” and “s”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al. (WO 2015052109 A1) in view of Savic (WO 2014154306 A1).
	Regarding claim 16, Brenner et al. teach:
A brake for an elevator system (see title) having at least one guide rail (rail 2, figure 2), the brake (brake catching device 11, figure 2) having a caliper design comprising: 
	two brake shoes (brake shoes 3, 4, figure 2);

	a swivel joint (pivot point 14, figure 2) that rotatably connects the first brake lever to the second 		brake lever;
	a spring arrangement (spring 7, figure 2) comprising at least one plate spring assembly having in 			each case one or more plate springs (“The spring 7 is preferably designed as a plate 			spring.” Paragraph [0021], line 4, detail of spring 7 shown in figure 1), said at least one 			plate spring assembly being configured to be seated against one of said first spring 			bearing surface of said first brake lever (12) or said second spring bearing surface of said 		second brake lever (13), said spring arrangement being configured to impinge on the 			first brake lever relative to the second brake lever in a first direction (direction where 			levers 12, 13 move away from each other at the ends near the spring);
	an actuator arrangement (retaining element 8, figure 2) configured to selectively impinge on the 		first brake lever relative to the second brake lever in a second direction (direction where 		levers 12, 13 move toward each other at the ends near the spring); and
	wherein the brake levers are configured to transfer the brake shoes between a first released 			operating state (brake shoes 3, 4 disengaged) and a second active operating state (brake 		shoes 3, 4 braking) as a function of the impingement by the spring arrangement (7) and 			the actuator arrangement (8), and
	wherein said first and second spring bearing surfaces are configured to be oriented at a first 			angle to each other in the first operating state as a first pivoting (levers 12, 13, and 			corresponding spring bearing surfaces, pivot relative to each other when released) and 	
	Brenner et al. do not teach: 
	and wherein one of the angles of the first and second pivotings is positive with respect to a 			parallel position of the spring bearing surfaces while the other of the angles of the first 			and second pivotings is negative with respect to a parallel position of the spring bearing 			surfaces. 
	However, Savic teaches:
A brake for an elevator system with two levers,
and wherein one of the angles of the first (twice the value of pivoting A1, shown in annotated figure 4, below, brake in the released state) and second pivotings (twice the value of pivoting A2, shown in annotated figure 2, below, brake in engaged state) is positive (second pivoting is positive) with respect to a parallel position of the spring bearing surfaces while the other of the angles of the first and second pivotings is negative (first pivoting is negative) with respect to a parallel position  (when levers are parallel to each other) of the spring bearing surfaces (inside surfaces of limbs 3e correspond to the spring bearing surfaces taught by Brenner). 

    PNG
    media_image1.png
    337
    518
    media_image1.png
    Greyscale

Figure 4 from WO 2014154306 A1, annotated by examiner

    PNG
    media_image2.png
    308
    518
    media_image2.png
    Greyscale

Figure 2 from WO 2014154306 A1, annotated by examiner

	Regarding claim 19, Savic further teaches:
wherein the ratio of a pivoting range (pivoting range is equal to twice the value of A1 plus twice the value of A2) to a maximum pivoting (A1 and A2 are generally equal, and the maximum pivoting is equal to twice the value of A1 or A2) is greater than 1, wherein the pivoting range is the magnitude of the difference between the angles corresponding to each of the first and second pivotings, and wherein the maximum pivoting is the magnitude of the larger of the two angles of the first and second pivotings (as A1 and A2 are generally equal, maximum pivoting is equal to 2*A1, pivoting range is equal to 4*A1, the ratio of pivoting range to maximum pivoting is 2).
	Regarding claim 20, Savic further teaches:
wherein the ratio of the pivoting range to the maximum pivoting is greater than 1.5 (as A1 and A2 are generally equal, maximum pivoting is equal to 2*A1, pivoting range is equal to 4*A1, the ratio of pivoting range to maximum pivoting is 2).
	Regarding claim 21, Savic further teaches:

	Regarding claim 22, Savic further teaches:
wherein the angle of the first pivoting is a maximum of 6 degrees and/or the angle of the second pivoting is a maximum of 6 degrees (A1 is between 2 degrees and 3 degrees, as measured by the examiner, making the first pivoting in the range of 4 degrees – 6 degrees).  
	Regarding claim 29, Brenner et al. further teach:
a guide rail (rail 2, figure 2).  

	Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al. (WO 2015052109 A1) in view of Savic (WO 2014154306 A1) and further in view of Chun et al. (US 20080116624 A1).
	Regarding claim 23, Brenner et al. and Savic teach:
The brake of claim 16.
	Brenner et al. and Savic do not teach:
wherein the spring arrangement includes a guide element having a cylindrical guide portion that is received in a central opening of the plate spring assembly.  
	However, Chun et al. teach:
wherein the spring arrangement (spring assemblies 60A, 60B, figure 8) includes a guide element (flanges 64A, 66A, stem portion 76A, end portion 74A) having a cylindrical guide portion (stem portion 76A) that is received in a central opening of the plate spring assembly (see figure 8).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spring mounting structure taught by Chun et al. in the brake 
	Regarding claim 24, Chun et al. further teach:
wherein the guide element comprises a stop portion (flange 66A, figure 8), wherein the plate spring assembly is clamped between the stop portion and the corresponding one of the first and second brake lever (in the combination of Brenner et al. and Chun et al. the plate spring would be placed between flange 66A and lever 12 or 13 of Brenner et al.).  
	Regarding claim 25, Chun et al. further teach:
wherein the spring arrangement comprises two plate spring assemblies (spring assemblies 60A, 60B, figure 8), wherein each plate spring assembly comprises a guide element (top assembly guide element: flanges 64A, 66A, stem portion 76A, end portion 74A, bottom assembly guide element: flanges 64B, 66B, stem portion 76B, end portion 74B) with a stop portion (flanges 66A, 66B), wherein the two guide elements are connected to each other (guide elements are connected at flanges 64A, 64B by coupling pin 76).  
	Regarding claim 26, Chun et al. further teach:
wherein the two guide elements are connected fixedly to each other (guide elements are connected at flanges 64A, 64B by coupling pin 76).  
	Regarding claim 27, Chun et al. further teach:
wherein a spacing between the stop portions (64A, 64B) of the two guide elements is relatively adjustable by using a separate spacer element (coupling pin 76) arranged between the two guide elements (coupling pin 76 is between the guide elements and determines spacing between the guide elements) or by means of a threaded element.  
	Regarding claim 28, Chun et al. further teach:
.  

	Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al. (WO 2015052109 A1) in view of Chun et al. (US 20080116624 A1).
	Regarding claim 30 Brenner et al. teaches:  
A method for mounting a brake comprising two brake shoes (brake shoes 3, 4, figure 2, Brenner et al.), a first brake lever (lever 12, figure 2, Brenner et al.) and a second brake lever (lever 13, figure 2, Brenner et al.), a swivel joint (pivot point 14, figure 2, Brenner et al.) that rotatably connects the first brake lever to the second brake lever, a spring arrangement  (spring 7, figure 2, Brenner et al.) configured to impinge on the first brake lever relative to the second brake lever in a first direction (direction where levers 12, 13 move away from each other at the end near the spring), an actuator arrangement (retaining element 8, figure 2, Brenner et al.) configured selectively to impinge on the first brake lever relative to the second brake lever in a second direction (direction where levers 12, 13 move toward each other at the end near the spring), wherein the brake levers are configured to transfer the brake shoes between a first released operating state (brake shoes 3, 4 released and away from guide rail 2) and a second active operating state (brake shoes 3, 4 in contact with guide rail 2) as a function of the impingement by the spring arrangement and the actuator arrangement, and wherein the spring arrangement comprises at least one plate spring assembly having in each case one or more plate springs (“The spring 7 is preferably designed as a plate spring.” Paragraph [0021], line 4, Brenner et al.).
	Brenner et al. do not teach:
wherein the spring arrangement comprises two assemblies with a guide element and stop portions that are connected to each other, and the method for mounting the spring assemblies.

wherein the spring arrangement comprises two spring assemblies (spring assemblies 60A, 60B, figure 8, Chun et al.), wherein each spring assembly comprises a guide element (top assembly guide element: flanges 64A, 66A, stem portion 76A, end portion 74A, bottom assembly guide element: flanges 64B, 66B, stem portion 76B, end portion 74B) with a stop portion (flanges 66A, 66B), wherein the two guide elements are connected to each other (guide elements are connected at flanges 64A, 64B by coupling pin 76), the method comprising: 
	inserting a first guide element (flanges 64A, 66A, stem portion 76A, end portion 74A, figure 8, 			Chun et al.) into a central opening (see figure 8, Chun et al.) of the first plate spring 			assembly and placing the first plate spring assembly onto the first brake lever (lever 12, 			figure 2, Brenner et al.); 
	inserting a second guide element (flanges 64B, 66B, stem portion 76B, end portion 74B, figure 8, 		Chun et al.) into a central opening of the second plate spring assembly and placing the 			second plate spring assembly onto the second brake lever (lever 13, figure 2, Brenner et 			al.); and 
	fastening the two guide elements to each other (guide elements connected by coupling pin 76, 			figure 8, Chun et al.).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spring structure taught by Chun et al. in the brake taught by Brenner et al. and Savic to keep the springs in alignment, and improve the ease of installation and maintenance. The two spring structure and separate guide elements taught by Chun et al. allow for convenient installation and replacement of a single spring as necessary.
	Regarding claim 31, Chun et al. further teach:
.

Response to Arguments
	Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive. Applicant argues on pages 6-8 that the brake taught by Brenner fails to disclose the features of amended claim 16. Examiner agrees that Brenner does not teach rotation of the spring bearing surfaces moving between a negative angle and a positive angle. However, Savic teaches an elevator brake with levers that move between a negative angle and a positive angle relative to each other and has been used as a teaching reference in the rejection of claim 16.
	On page 10, paragraph 2 of the Remarks, Applicant argues that the kinematic actuation and pivoting motion of Savic are considerably different than the actuation mechanism or kinematic pivoting mechanism of Brenner and Applicant’s claimed invention. Examiner agrees that the actuation mechanism of Savic is different than that of Brenner and the current application. However, Savic teaches a caliper style brake for an elevator system and is relied upon only to teach the position of the brake levers. The brake of Brenner would operate as designed if the position of the levers relative to each other moved from a negative angle with respect to a parallel position to a positive angle with respect to a parallel position during operation as taught by Savic. The benefit of modifying Brenner with Savic is the reduced space needed to install and operate the caliper style brake of Brenner. 
	At the bottom of page 10 through page 11 of the Remarks Applicant argues that it is not obvious to modify Brenner with Chun because the spring taught by Chun is a long travel spring and is therefore incompatible with the brake taught by Brenner. Examiner respectfully disagrees. The term “long travel” is relative to the application of the spring. Chun is used to teach the cylindrical guide portions of the spring assembly and corresponding method of mounting. The connecting guides of Chun would clearly .
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a short travel spring as noted on page 11 of the Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654